     Case: 3:20-cv-00249-wmc Document #: 541 Filed: 09/23/20 Page 1 of 5




                    UNITED STATES DISTRICT COURT
                    WESTERN DISTRICT OF WISCONSIN

Democratic National Committee and Democratic Party
of Wisconsin,
             Plaintiffs,
       v.
Marge Bostelmann, Julie M. Glancey, Ann S. Jacobs,     No. 3:20-cv-249-wmc
Dean Knudson, Robert F. Spindell, Jr., and Mark L.     (consolidated with
Thomsen, in their official capacities as Wisconsin     Nos. 3:20-cv-278-wmc,
Elections Commissioners,                               3:20-cv-340-wmc, and
             Defendants,                               3:20-cv-459-wmc)
       and
Republican National Committee, Republican Party of
Wisconsin, and the Wisconsin State Legislature,
             Intervenor-Defendants.

Sylvia Gear, Malekeh K. Hakami, Patricia Ginter,
Claire Whelan, Wisconsin Alliance for Retired
Americans, League of Women Voters of Wisconsin,
             Plaintiffs,
      v.
Marge Bostelmann, Dean Knudson, Julie M. Glancey,
                                                       No. 3:20-cv-278-wmc
Robert F. Spindell, Jr., Mark L. Thomsen, and Ann S.
                                                       (consolidated with
Jacobs, in their official capacity as members of the
                                                       Nos. 3:20-cv-249-wmc,
Wisconsin Elections Commission, Meagan Wolfe, in
                                                       3:20-cv-340-wmc, and
her official capacity as the Administrator of the
                                                       3:20-cv-459-wmc)
Wisconsin Elections Commission,
             Defendants,
      and
Republican National Committee, Republican Party of
Wisconsin, and the Wisconsin State Legislature,
             Intervenor-Defendants.
     Case: 3:20-cv-00249-wmc Document #: 541 Filed: 09/23/20 Page 2 of 5




Chrystal Edwards, Terron Edwards, John Jacobson,
Catherine Cooper, Kileigh Hannah, Kristopher Rowe,
Katie Rowe, Charles Dennert, Jean Ackerman, William
Laske, Jan Graveline, Todd Graveline, Angela West,
Douglas West, and all others similarly situated,
            Plaintiffs,
      v.
Robin Vos, in his official capacity as Speaker of the
Wisconsin State Assembly; Scott Fitzgerald, in his
official capacity as Majority Leader of the Wisconsin
                                                          No. 3:20-cv-340-wmc
State Senate; Wisconsin State Assembly; Wisconsin
                                                          (consolidated with
State Senate; Wisconsin Elections Commission; Marge
                                                          Nos. 3:20-cv-249-wmc,
Bostelmann, Julie M. Glancey, Ann S. Jacobs, Dean
                                                          3:20-cv-278-wmc, and
Knudson, Robert F. Spindell, Jr., and Mark L.
                                                          3:20-cv-459-wmc)
Thomsen, in their official capacities as members of the
Wisconsin Elections Commission, and Meagan Wolfe,
in her official capacity as the Administrator of the
Wisconsin Elections Commission,
             Defendants,

      and
Republican National Committee and Republican Party
of Wisconsin,
             Intervenor-Defendants.

Jill Swenson, Melody McCurtis, Maria Nelson, Black
Leaders Organizing for Communities, and Disability
Rights Wisconsin,
            Plaintiffs,
       v.
Marge Bostelmann, Julie M. Glancey, Ann S. Jacobs,        No. 3:20-cv-459-wmc
Dean Knudson, Robert F. Spindell, Jr., and Mark L.        (consolidated with
Thomsen, Commissioners of the Wisconsin Elections         Nos. 3:20-cv-249-wmc,
Commission; Meagan Wolfe, Administrator of the            3:20-cv-278-wmc, and
Wisconsin Elections Commission,                           3:20-cv-340-wmc)
            Defendants,
       and
Republican National Committee, Republican Party of
Wisconsin, and the Wisconsin Legislature,
            Intervenor Defendants.

                        THE WISCONSIN LEGISLATURE’S
                        EMERGENCY NOTICE OF APPEAL


                                        -2-
        Case: 3:20-cv-00249-wmc Document #: 541 Filed: 09/23/20 Page 3 of 5




         Notice is hereby given that the Wisconsin Legislature (“Legislature”)—an

Intervenor-Defendant in Democratic National Committee v. Bostelmann, No. 3:20-

cv-249 (“DNC”); Gear v. Bostelmann, No. 3:20-cv-278; and Swenson v. Bostelmann,

No. 3:20-cv-459, and a Defendant in Edwards v. Vos, No. 3:20-cv-340 (named

separately as “Wisconsin State Assembly” and “Wisconsin State Senate”)—appeals

on an emergency basis to the United States Court of Appeals for the Seventh Circuit

from the Opinion And Order Granting A Preliminary Injunction in each of the

consolidated cases, Dkt.538,* with the court’s separate order at Dkt.539, entered on

September 21, 2020. The district court consolidated these four cases for all purposes

in an order on June 30, 2020. Dkt.234

         The Legislature intends to imminently file an emergency motion with the

Seventh Circuit to stay the preliminary injunction pending appeal; accordingly, the

Legislature respectfully requests that the Clerk expedite the processing of this notice

of appeal.




  *   All citations to “Dkt.” refer to the district-court docket in DNC, No. 3:20-cv-249.


                                                   -3-
     Case: 3:20-cv-00249-wmc Document #: 541 Filed: 09/23/20 Page 4 of 5




Dated this 23rd day of September, 2020.



                                          Respectfully submitted,

                                          /s/ Misha Tseytlin
SCOTT A. KELLER                           MISHA TSEYTLIN
BAKER BOTTS LLP                           Counsel of Record
700 K Street, N.W.                        ROBERT E. BROWNE, JR.
Washington, DC 20001                      KEVIN M. LEROY
(202) 639-7837                            SEAN T.H. DUTTON
(202) 585-1023 (fax)                      TROUTMAN PEPPER HAMILTON
scott.keller@bakerbotts.com               SANDERS LLP
                                          227 W. Monroe Street, Suite 3900
Counsel for Legislature in Gear           Chicago, IL 60606
                                          (608) 999-1240
ERIC M. MCLEOD                            (312) 759-1939 (fax)
LANE E. RUHLAND                           misha.tseytlin@troutman.com
HUSCH BLACKWELL LLP                       robert.browne@troutman.com
P.O. Box 1379                             kevin.leroy@troutman.com
33 East Main Street, Suite 300            sean.dutton@troutman.com
Madison, WI 53701-1379
(608) 255-4440                            Counsel for Legislature in DNC, Gear,
(608) 258-7138 (fax)                      Edwards, and Swenson
eric.mcleod@huschblackwell.com
lane.ruhland@huschblackwell.com

LISA M. LAWLESS
HUSCH BLACKWELL LLP
555 East Wells Street, Suite 1900
Milwaukee, WI 53202-3819
(414) 273-2100
(414) 223-5000 (fax)
lisa.lawless@huschblackwell.com

Counsel for Legislature in DNC




                                      -4-
     Case: 3:20-cv-00249-wmc Document #: 541 Filed: 09/23/20 Page 5 of 5




                           CERTIFICATE OF SERVICE

      I hereby certify that on September 23, 2020 I filed the foregoing with the Clerk

of the Court using the CM/ECF System, which will send notice of such filing to all

registered CM/ECF users.

                                              Dated: September 23, 2020

                                              /s/ Misha Tseytlin
                                              MISHA TSEYTLIN
